Title: General Orders, 27 April 1783
From: Washington, George
To: 


                        
                            
                             Sunday April 27th 1783
                            Parole Cumberland
                            C. Signs Bedford Westmoreland
                        
                        For the day tomorrow Brigr Genl Stark
                         B. Qr Mr from the 3d Massa. Brigade
                        The Hampshire regt gives the Guards and the 1st Massachusetts regt the fatigues tomorrow.
                        The Maryland Detachment & Hampshire battalion will march on Tuesday next to the relief of the 6th
                            Massachusetts regt on the Lines.
                        The Board appointed to take into consideration the claims of the Candidates for the Badge of merit. Report
                        That Serjeant Churchill of the 2d regt of Light Dragoons and Serjeant Brown of the late 5th Connecticut regt
                            are in their opinion severally entitled to the badges of Military merit and do therefore recommend them to His Excellency
                            the Commander in chief, as suitable characters for that honorary distinction.
                        The Commander in chief is pleased to order the before named Serjt Elijah Churchill of the 2d regt of Light
                            Dragoons and Serjt Brown of the late 5th Connecticut regiment to be each of them invested with the badge of merit—They
                            will call at Head Quarters on the third of May, when the necessary Certificates & Badges will be ready for
                        them.
                    